Citation Nr: 1701506	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran who is the appellant served on active duty in the Navy from January 1968 to December 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Veteran filed numerous claims of service connection, but a month later he submitted a statement withdrawing the claims.  In July 2016, a hearing was held before the undersigned in Washington, DC; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence, to include a medical release, with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of the evidence.  As this matter is being remanded anyway, the AOJ will have opportunity to consider the evidence submitted in the first instance.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his prostate cancer, diagnosed in 2009, is attributable to exposure to Agent Orange during shipboard service in the waters of the Republic of Vietnam in 1969.  In various statements and testimony, he has asserted that while he never went ashore to Vietnam, he was exposed to the herbicide on board the USS White Plains (AFS-4), a combat stores ship.  In particular, he cited to an incident on deck whereby a barrel of Agent Orange was punctured with spillage that had to be hosed off the deck.  He testified that he was not aware of the nature of that particular cargo on the ship at the time of the incident but later learned, at a Navy reunion, from fellow servicemen that the spillage was Agent Orange.  He submitted several statements of these servicemen, who also recounted the spill event, asserted that barrels of Agent Orange (as identified by an orange stripe around the barrel) were present on the USS White Plains, and related that many servicemen who served with them on the same ship later developed various cancers.  The Veteran has also asserted that he served on the USS White Plains in close proximity to Vietnam, and that as it was listed on VA's registry of ships with known service in the waters of Vietnam, exposure to Agent Orange is assumed for him.  He submitted copies of the deck logs from the ship, dated in September and October 1969, showing that it operated at sea in the Tonkin Gulf and was present (or in some instances anchored) in the waters of DaNang Harbor, Cam Ranh Bay, Vung Tau, and An Thoi.  

In reviewing the record, the Board observes that there is no medical evidence to demonstrate that the Veteran has, or was treated for, prostate cancer.  The RO in a July 2010 rating decision denied the Veteran's claim of service connection in part because there was no evidence of a diagnosis.  In any case, at his Board hearing the Veteran submitted additional evidence which included a medical release for the VA to obtain medical records, dated 2009 to the present, from two different private doctors who treated him for prostate cancer.  In light of VA's duty to assist, the RO should obtain these records.  

The RO also denied the Veteran's claim, as indicated in the September 2011 statement of the case, on the basis that his exposure to Agent Orange while serving on board the USS White Plains was not able to be established.  The RO acknowledged the lay ("buddy") statements to the effect that there was a contamination spill of defoliant known as Agent Orange, but stated that it was not able to corroborate such information.  It cited to the findings of the Joint Services Records Research Center (JSRRC) that, to date, it has found no evidence to indicate Navy ships transported tactical herbicides to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Thus, it stated that it could not provide any evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard the Navy ship during the Vietnam era.

Notwithstanding the JSRRC's finding (which was reported in a May 2009 Memorandum for Record), the Veteran submitted a copy of an RO (Waco, Texas) rating decision dated in April 2003, wherein one of the Veteran's fellow servicemen, who purportedly served with him on the USS White Plains, was awarded service connection for prostate cancer in part on evidence showing that records received from the "U.S. Armed Services Center" (previously known as the U.S. Armed Services Center for Research of Unit Records and later re-named and known as the JSRRC) verified that the USS White Plains "docked in Vietnam."  This finding contradicts the evidence in the record, including deck logs, which does not show the ship actually docked in Vietnam.  Moreover, the USS White Plains is a ship listed in VA's Compensation & Pension Service Bulletin (last updated June 15, 2016), titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, but it is recognized in a category of ships "operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore."  Specifically, the USS White Plains conducted on-shore supply replenishments with helicopters and small boats at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from January 1969 to March 1973.  The ship was not listed in a category of ships that were known to have docked to shore or pier in Vietnam or operated temporarily/primarily/exclusively on Vietnam's inland waterways.  In other words, it is not a vessel whereupon exposure to Agent Orange is automatically conceded.   

Additionally, the Veteran has also submitted an online news article regarding Agent Orange exposure on the USS White Plains in 1969, accompanied with a photograph purportedly of a helicopter on the ship tethered to two large barrels with orange striping.  (The copy is of poor quality, but the article may be found at http://www.salem-news.com/articles/april022013/agent-orange-navy-jb.php.)  The article appears to corroborate the claims of the Veteran and the buddy statements, some of which described the shipboard spill of defoliant known as Agent Orange as being liquid "gue" the color of "purple/red" or a "dark liquid substance that looked a lot like cranbury [sic] juice" with a "sticky and a very pungent aroma."  

The record does not show that the JSRRC has had an opportunity to review the evidence submitted by the Veteran, including the detailed buddy statements of the spillage incident on deck (and the particulars about the form, color, and smell of the substance) and the online news account with an attached photograph of barrels aboard ship, to corroborate if the Veteran had exposure to Agent Orange aboard the USS White Plains, as claimed.  To satisfy VA's duty to assist, the RO should further develop the claim by seeking an additional response from the JSRRC.  In this regard, it is important to note that the Board must make a factual determination in this case with regard to whether or not the Veteran was exposed to Agent Orange as alleged, and additional information from the JSRRC would facilitate such determination.  
  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain the Veteran's pertinent medical records from the two private doctors who treated him for his claimed prostate disability from 2009 to the present (identified on a medical release he submitted at the July 2016 Board hearing).  

2.  The AOJ should request the Joint Services Records Research Center (JSRRC) to review pertinent records in the Veteran's file in an attempt to corroborate the Veteran's assertions of exposure to Agent Orange about the USS White Plains in 1969.  To that end, the AOJ should include with the request copies of all the buddy statements submitted by the Veteran, the news articles (particularly the online article that can also be found at http://www.salem-news.com/articles/april022013/agent-orange-navy-jb.php), and the deck logs.  The JSRRC is asked to provide any information it has with regard to the probability that the Veteran was exposed to Agent Orange, given the descriptions of the contamination spill recounted by several shipmates (including the type, appearance/color, and smell of the substance), the type of ship that was the USS White Plains, and the news articles relative to Agent Orange on Navy vessels (especially the online news article with a photograph of barrels with orange striping on deck).  

3.  Thereafter, the AOJ should review the record and determine whether any further development is warranted, to include arranging for the Veteran to undergo a VA examination to determine the likelihood that any current prostate cancer (or residuals thereof) is attributable to his period of service including alleged Agent Orange exposure therein.  

4.  After completion of the foregoing, the AOJ should readjudicate the claim of service connection for prostate cancer, to include as due to exposure to Agent Orange.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

